DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 and 13-20 are presented for examination.

Response to Amendment
	Applicant’s amendment has obviated the remaining objections to the specification.  Therefore, those objections are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rory Shea, Reg. No. 60,529, on August 12, 2021.

2. (currently amended) The computing system of claim 1, wherein the program instructions that are executable to cause the computing system to represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has the at least one variable with [[an]]the invalid value.

13. (currently amended) A computing system comprising: 
a network interface; 
at least one processor; and 
a non-transitory computer-readable medium having program instructions stored thereon that are executable to cause the computing system to: 
obtain a set of training data vectors for a given asset-related data source, wherein the given asset-related data source outputs observation vectors related to asset operation, wherein the observation vectors output by the given asset-related data source comprise a given set of variables that defines an observed full space, and wherein each training data vector in the set of training data vectors is reflective of normal asset operation and includes a valid value for each variable in the observed full space; 
represent the set of training data vectors in an observed inferential space that is defined by a given subset of the given set of variables and then apply a component analysis technique to the set of training data vectors as represented in the observed inferential space in order to define a transformed inferential space that corresponds to the observed inferential space; 
receive a given observation vector from the given asset-related data source, wherein the given observation vector includes at least one variable that is included in the observed full space but excluded from the observed inferential space due to the at least one variable either (i) having an invalid value or (ii) having a known interrelationship with one or more other variables included in the given observation vector; 
represent the given observation vector received from the given asset-related data source in the observed inferential space and then transform the given observation vector 7from the observed inferential space to the transformed inferential space that was defined by applying the component analysis technique to the set of training vectors; 

based on the comparison, identify a subset of training data vectors that are closest to the given observation vector in the transformed inferential space; 
produce a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space by:
obtaining respective representations of the identified subset of training data vectors in the observed full space; and 
using a machine learning process to perform a nonparametric regression analysis on the respective representations of the identified subset of training data vectors in the observed full space that produces the predicted version of the given observation vector in the observed full space, wherein the predicted version of the given observation vector includes a predicted value for each variable in the observed full space; and 
use the predicted version of the given observation vector in the observed full space to determine whether an anomaly has occurred at the given asset.

14. (currently amended) The computing system of claim 13, wherein the program instructions that are executable to cause the computing system to represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space comprise program instructions that are executable to cause the computing system to: 
represent the given observation vector in the observed inferential space and then transform the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has the at least one variable with [[an]]the invalid value.

18. (currently amended) The computer-implemented method of claim 17, wherein representing the given observation vector in the observed inferential space and then transforming the given observation vector from the observed inferential space to the transformed inferential space comprises: 
representing the given observation vector in the observed inferential space and then transforming the given observation vector from the observed inferential space to the transformed inferential space in response to determining that the given observation vector has the at least one variable with [[an]]the invalid value.

Allowable Subject Matter
Claims 1-10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
First, regarding the rejection previously given under 35 USC § 101, Examiner is convinced that the limitations of independent claims 1, 13, and 17 as amended, when taken in combination, are not practically mentally performable.  Examiner gives some degree of weight to Applicant’s assertion that the human mind is not equipped to perform nonparametric regression analysis, see Applicant’s Remarks dated August 5, 2021 (“Remarks”) 14-15.  However, while Examiner believes that nonparametric regression with a sufficiently small dataset could be potentially mentally performable, the combination of limitations that includes the performance of nonparametric regression, including representing training data vectors in an observed inferential space and applying component analysis to the vectors; representing a given observation vector in the observed inferential space and transforming it to a transformed inferential space; comparing the given observation vector to the set of training data vectors in the transformed inferential space; identifying training data vectors that are closest to a given observation vector in the transformed inferential space; and producing a predicted version of the given observation vector in the observed full space using nonparametric regression and inverse transformation of the predicted version of the given observation vector, is far less clearly feasibly performed in the mind, or even with pen and paper.  Even assuming 
Second, regarding the rejection previously given under 35 USC § 103, none of the prior art of record appears to disclose explicitly at least the following limitations of independent claims 1 and 17 as amended:
produc[ing] a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space by: 
obtaining respective representations of the identified subset of training data vectors in a transformed full space corresponding to the observed full space that is defined by applying the component analysis technique to the set of training data vectors as represented in the observed full space; 
using a machine learning process to perform a nonparametric regression analysis on the respective representations of identified subset of training data vectors in the transformed full space that produces a predicted version of the given observation vector in the transformed full space; and 
inversely transforming the predicted version of the given observation vector from the transformed full space to the observed full space, wherein the predicted version of the given observation vector includes a predicted value for each variable in the observed full space….

Furthermore, none of the prior art of record appears to disclose explicitly the following limitations of independent claim 13 as amended:
produc[ing] a predicted version of the given observation vector in the observed full space that has a valid value for each variable in the observed full space by:
obtaining respective representations of the identified subset of training data vectors in the observed full space; and 
using a machine learning process to perform a nonparametric regression analysis on the respective representations of the identified subset of training data vectors in the observed full space that produces the predicted version of the given observation vector in the observed full space, wherein the predicted version of the given observation vector includes a predicted value for each variable in the observed full space….

Regarding claims 1 and 17, the closest prior art of record is Golovin/Chae, used in the rejection of former claim 11, from which the above limitations take their inspiration.  Golovin performs a prediction of the final objective value of a partial performance curve for a test data point of a model by transforming each performance curve, performing Gaussian process regression on an adjustment of the transformed data, and then inversely transforming the predicted version of the given observation vector from the transformed full space to the observed full space.  Remarks at 21.
Regarding claim 13, Golovin is again the closest prior art of record, at least insofar as Golovin performs nonparametric regression on data points of a model.  However, neither Golovin nor Chae appears to disclose explicitly the use of the nonparametric regression to produce a predicted version of a given observation vector in an observed full space containing a value for each variable in the observed full space.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7a-5:30p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.V./             Examiner, Art Unit 2125

/KAMRAN AFSHAR/             Supervisory Patent Examiner, Art Unit 2125